     Case 3:20-cv-03731-S Document 1-5 Filed 12/29/20               Page 1 of 4 PageID 30

                                United States District Court
                                Northern District of Texas


                Supplemental Civil Cover Sheet For Cases Removed
                                From State Court



This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S.
          District Clerk’s Office. Additional sheets may be used as necessary.


1.      State Court Information:

        Please identify the court from which the case is being removed and specify the number
        assigned to the case in that court.

               Court                                                Case Number

        191st Judicial District Court, Dallas County, Texas         DC-20-19005


2.      Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s),
        Crossclaimant(s) and Third Party Claimant(s) still remaining in the case and indicate
        their party type. Also, please list the attorney(s) of record for each party named and
        include their bar number, firm name, correct mailing address, and phone number
        (including area code.)

                Party and Party Type                                         Attorney(s)

         Plaintiffs Cynthia Stevens, individually and   Robert D. Crain
         as a representative of the Estate of William   Texas Bar No. 00790525
         Stevens, Victoria Stevens, Paige Stevens,      Quentin Brogdon
         Joseph Schwarz, Tammy Schwarz,                 Texas Bar No. 03054200
         Individually and as next friend of WJS, a      Sarah L. Rogers
         minor, Ashley Schwarz, Justine Schwarz,        Texas Bar No. 24046239
         Trevor Schwarz, Austin Schwarz, Carlos         John J. Spillane
         Perez, Therese Perez, individually and as      Texas Bar No. 00788449
         next fiend of BXP, a minor, Anthony            CRAIN BROGDON ROGERS L.L.P
         Niemiec, as a representative of the Estates    3400 Carlisle Street, Suite 200
         of Andrew Niemiec and Jennifer Niemeic,        Dallas, Texas 75204
         Anthony Niemiec, as next friend of NAN, a      Phone: 214.522.9404
         minor, and Allison Niemiec
                                                        __________________________________
Case 3:20-cv-03731-S Document 1-5 Filed 12/29/20     Page 2 of 4 PageID 31



                                          Thomas W. Bingham
                                          Washington Bar No. 7575
                                          Pro Hac Vice pending
                                          James T. Anderson
                                          Washington Bar No. 40494
                                          Pro Hac Vice pending
                                          James N. Bingham
                                          Washington Bar No. 46325
                                          Pro Hac Vice pending
                                          KRUTCH LINDELL BINGHAM
                                           JONES, PC
                                          3316 Fuhrman Avenue E., Suite 250
                                          Seattle, WA 98102
                                          Phone: 206.892.3100

                                          __________________________________

                                          John S. Jose
                                          Texas Bar No. 11027550
                                          Dillon Vaughn
                                          Texas Bar No. 24121179
                                          SLACK DAVIS SANGER
                                          100 Lexington Street, Suite 70
                                          Fort Worth, TX 76102
                                          Phone: 817.288.8988



   Defendant Kimberly-Clark Corporation   Veronica S. Lewis
                                          Texas Bar No. 24000092
                                          Scott K. Hvidt
                                          Texas Bar No. 24097864
                                          GIBSON DUNN & CRUTCHER LLP
                                          2001 Ross Avenue, Suite 2100
                                          Dallas, TX 75201
                                          Phone: 214.698.3100
     Case 3:20-cv-03731-S Document 1-5 Filed 12/29/20                Page 3 of 4 PageID 32
3.      Jury Demand:

        Was a Jury Demand made in State Court?

        Yes

               If "Yes," by which party and on what date?

                Plaintiffs                                                  12/28/2020
               Party                                                        Date



4.      Answer:

        Was an Answer made in State Court?                  
        
        

               If "Yes," by which party and on what date?


               __________________________________                           ______________
               Party                                                        Date




5.      Unserved Parties:

        The following parties have not been served at the time this case was removed:

                Party                                           Reason(s) for No Service

        Defendant Kimberly-Clark Corporation                Citation has not been issued as of the
                                                            time of removal
     Case 3:20-cv-03731-S Document 1-5 Filed 12/29/20               Page 4 of 4 PageID 33
6.      Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                Party                                         Reason

        None




7.      Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                Party                                         Claim(s)

Plaintiffs                                       Negligent Undertaking
                                                 Negligence

Defendant Kimberly-Clark Corporation             None
